Rev. 6/03

JAN 04 2019

MIBIN US. isn:
Greensboro, NEw

UNITED STATES DISTRICT COURT

FOR THE MIDDLE DISTRICT OF NORTH CAROLINA
Pro se [Non-prisoner] Complaint Form

 

 

 

 

 

Jorta Hampten-Bey, In Propria Persona ; )
[Moorish “Four le ame) (19283) )
Plaintiff, )
)
} 14ev4
V. ) Civil Action No.
) (to be assigned by the Clerk)
CONCORD POLICE DEPARTMENT, GARY GACEK )
)
)
)
Defendant(s). )
COMPLAINT

I. JURISDICTION

240 Other Civil Rights, 18 U.S.C 247-242. Deprivation Of Rights Under Color Of Law, 18 U S.C. 3234,
Constitutional violations on the Freedom Of Movement Right To Travel for the Republic as indicated in the
Declaration of Independence and ine Aniicles of Confederaiion, false pretense 4th Amendment violations.

 

II. PARTIES
A. Plaintiff
Name of Plaintiff: Jon'‘ta Tomorreea Hampion-Bay

Clo: 672 Faith Drive SW AA222144
Address:

 

Concord North Carolina Republic 28027}

 

B. Defendant(s) (Notice: A person must be identified in subsections B and C in order to be
considered as a defendant.)

Name of Defendant: CONCORD POLICE DEPARTMENT

41 Cabarrus Avenue West

Current Address:

 

Concord, North Carolina 28025

 

Case 1:19-cv-O00009-NCT-|LPA Document 2 Filed 01/04/19 Page 1 of 25
Cc.

If.

Additional Defendants (please provide the same information for each defendant as listed
in Item B above):

GARY GACEK

41 Cabbarus West Ave
Concord North Carolina 28025

"Citation made in false pretense attached as Exhibit B."

STATEMENT OF CLAIM

(State here as briefly as possible the FACTS of your case. Do this by identifying the
alleged legal wrong and by describing how each defendant named in Section IIB. and C.
above is personally responsible for depriving you of your rights. Include relevant times,
dates, and places. Also, you must state the basis for federal jurisdiction. In other words,
why should the case be in federal court as opposed to state court. DO NOT GIVE LEGAL
ARGUMENTS OR CITE ANY CASES. Number and set forth each separate claim in a separate
paragraph.) (Attach extra sheets if necessary.)

On 12.29.2018 at approximately 11:41 PM while traveling in my private conveyance of The Moorish American People/Moorish
American Government with said Government issued plate on the public roads | was stopped by a officer (PORM DORSEY) of
the Concord Police Department who asked me for my North Carolina ID or Driver's license and when | presented my Legal
Documents as described in the Real ID Card Act and my Moorish American Government Nationality and Identification Card of
ry Nation's state identified as The Moorish Science Temple of America/The Moorish American Divine and National Movement
of The World he refused to accept the legal Documents issued under The Great Seal of The State of North Carolina indicating
my correct legal status and Identification and proceeded to demand a North Carolina ID or Driver's license and when 1 tried to
explain to him my due process rights in regard to the legal effect of my legal Documents from both the County clerk of superior
court and the Government Building for Torrens titles, he refused to acknowledge the public law of the North Carolina state law
in regard to these legal Documents baring the Great Seal of the State of North Carolina [of the Republic] so to prevent any
further misconduct after he called for backup falsely identifying me as a sovereign citizen in which | then presented my North
Carolina Driver's license reserved by Religious Protest and Affidavit as recorded with the North Carolina DMV County level, |
then stated that | was not driving | am traveling in my Nation's state conveyance which is my private property not for hire and
he accepled the Stale issued ficense and affer going through Religious, Educational and Legal Documents from my Nation's
state in which | also provided the Deeds to further evidence my clairns in regard to my rights reserved and protected by the
Constitution and Laws of the Federal Government, he presented an AKNOWLEDGEMENT AND/OR RECEIPT FOR
SURRENDER OF NORTH CAROLINA LICENSE/REGISTRATION PLATE and stated that the North Carolina Driver's licenses
were revoked by the North Carolina DMV and that is the reason for the form and said that he was taking the license and not
the plate and he then issued a citation stating that eventhough he respects

my position he also has a job to do, the citation issued with the iD No. 458G782 falsely states race as (1). BLACK, [Correction the
alleged defendant is a Moorish American National], (2). Name of Defendant: HAMPTON-BEY, JON'TA TOMORREEA, [Correction
the alleged defendant has a title annexation Bey and my name is Jon‘ta Hampton-Bey, the names Bey and EI are titles of The
Moorish Science Temple of America, a lawfully chartered and incorporated organization pursuant to the Religious Corporation Act of
4872 and covered by copyright and Registration] (3). Fictitious tag in which | object see North Carolina Titles Application, private
property not for hire dose China have to register their Government issued plate here in North America?

(4). Unlawful issues of citations made in false pretense in violation of the 4th Amendment. [see, TA25660: dismissed with prejudice
pursuant to Rule 12 (b)(1) for lack of jurisdiction in regards to constitutional rights of the Federal Government ta which the claims
should have been brought before the federal government and in which they should be redressed on those constitutional matters]
As the Plaintiff States here, that he believes in good faith, that these actions are intentional because they have been addressed in
ihe past as enlisted here to and that these actions are in violation of the constitution and laws of the United States (Republic) for
which it stands and to which it is protected, | hold the facts to the claims herein, Now Pisintif's Nation's state plate was nd} {ken therefrom.

4: we
Case 1:19-cv-O00009-NCT-|LPA Document 2 Filed 01/04/19 Page ? of 25
Ill. STATEMENT OF CLAIM - continued.

These actions were made in false pretense by a person holding legal duties and obligations to uphold and to support the Federal
Government and who while doing so committed these acts while acting under the color of State law, infringing on the rights of another
person [in an attempt to create a breach of contract] in his individual capacity in honor of his Nation's state substantive rights, tenets,
culture, laws, usages and customs as provided in the Federal Government's Full Faith and Credit Clause and the laws of contract,
these are rights protected by the Constitution and laws of the United states. The right to Travel is protected by the Full Faith and Credit
Clause pursuant to contract laws, as it is part of the rights to liberty and the pursuit of happiness and the right to be properly identified
as one's own Nation's state is also a Federally protected right as well. Further proof although itis not required by my Nation's state |
have attached as Exhibit D the Certificate of Insurance [in commerce], issued for Government Employees by GEICO.

Case 1:19-cv-O00009-NCT-|LPA Document 2 Filed 01/04/19 Page 32 of 25
IV. RELIEF

State briefly and exactly what relief you want from this court.

Wherefore petitioner asks the court to grant the following rellef(s): (1). Grant nominal damages
in the places as the court sees fit for the amount as described by the courts; (2). Grant a
declaratory judgment in regard to Plaintiffs tenets that are held in trust; injunctive relief to
refute any further or future irreparabie injury or injuries as ihe court sees fit, in the light most
favorable to the plaintiff, (3). Punitive damages against each defendant jointly and severely as
the court sees just and fit in the positions as determined being liberally construed; (4). And any
further relief the court sees fit in favor of the Plaintiff [such as assign and or transfer the case to
ihe appropriate venue, to better address and or redress of grievance as to the subject matter]
hereinafter known as: Jon'ta Tomorreea Hampton-Bey, Trust Corpus, Fiduciary, Beneficiary and
Trustee of the said Vast-Estate. The Plaintiff further demands trial by jury if ever necessary,
ihat proper summons be issued and or amended in the appropriate manners. [The annexed
summons herewith is Notice given to the alleged defendant(s)]

Signed this___ 31s day of ___ December ,2018_.

Signature of plaintiff
C/o: 672 Faith Drive SW AA222141

 

 

Address
Concord North Carolina Republic 28027]

 

704.935.6005

Telephone number

 

Case 1:19-cv-O00009-NCT-|LPA Document 2 Filed 01/04/19 Page 4 of 25
Public Notice: Conspiracy to deprive any

person of his rights protected by their

Constitution of the Republic and to cause

one to be subject to the color of any law,

ordinance, rule and or regulations etc. is a

violation of Sections 241-242 of Tille 18 of
- ee United States Code.

 

 

FOR THE
MIDDLE DISTRICT OF NORTH CAROLINA

 

PRO SE GUIDE AND FORMS
August 2016

Case 1:19-cv-O00009-NCT-|LPA Document 2 Filed 01/04/19 Page 5 of 25
Table of Contents

INtrOductiOn.........cccccsccsscesccssssecseccssseesnersonsesssescsssesessesseessonensousseerneseeeseneeusssensuansaesorsessnarssnesnesoenss |
A. Who This Guide is Designed to ASSISt............ccssssecssssssssessessersssnesnssseseeseeseesneesesneseees 4
B. How This Guide May Help... cssessssssseseseeeeesssecsessenenssssnensensssssenasssessssnseresssseneens 4
C. Limitations on the Guide... ssesessesseteeteeeeeeeeeneeees seuss ameneeeannemnaamea teen: 4

1. Employees of the Clerk’s Office can do the following «0.0... eseseesssesteseeeeeeseseeeenens 4
2. Employees of the Clerk’s Office cannot do any of the following ............esssssseseee +
D. A Word of Caution..........cccccccssssssssseeseeesecsesseceseesansseesonseenesensessensasesuasaeensssnnerseessesesosases 2
E. —_ Resource Guide ......c.cccccccssccsscesseseeseceeesseeseeseseesssesseceseeessasenesessessesseseeessesnseteeraeensennes 2
1. Clerk’s Office AUAreSS 00... ccccsscsseessessssessessssssseseesecsecsesnsersaesneesenseseeaeeeseraesanaeneenenes 2
2, Clerk's Office Website iscscsssssscsvecescsnerncevceseamnnmcenncnivansemmncennenanntansennansnannsa still 2
3. Clerk’s Office Telephone NUMbeY,..:..:..:..cscscsssssssnessessersccreerseserneeanueessnrnesnennennseennnns 3
4. Clerk’s Office Business HOw ’S sesscssseunsscciececranccssancsavscrecesvacneveveeevenernsennenncennnennanes 3
5. Legal Resource Materials .........ccsssssesssserererereteessceesesesesereseensesnsssssrsrsesesenesesenseeasnees 3
F. Bringing Your Lawsuit: Initial Steps in a Civil Case 0... cesses rererererenenenenenenenes 3
Filing a Complaint in Federal Court: The Basics ........:.cecsesessseerererrererenesesesenneseeeenens 4

H. Sections in the ProSe Civil Complaint Pormscvsccsssccnncsssssscessvscscnsercccrveansvesseencienenne 5
L,. CaS@ Captions scssiaawsvincrmaenainawneienerimnmnmmnasnnascienvvesnennecsorescvnveasinesseeaeenenenss 5
J, JUPISAICHOM ...........0cnsaccnacorssaanaavinnedeasssnanssneateantecmnrsaaanenieraserema meus seaeccctciarenerecerseies 5
A, | PreviOtis La WSUIUS......rennnaes ssl reas ARERR AR RRRNRRRRRRAI MINN NaRRERERSUNENRN URN AHTER owen 5
5. Statement 0f Claifil..........cnccaeesenerenenane EERO 5
6. Request for Relief... ccccccesssssesesesessesetseeseesssesessssnseesseesessersesenerseenevsnsesesssseeseaes 6
J. Jury Demand: .......ceesssssessessscscssesesesesessssseseeseseeeeeeseseaenensnensnenensnsnsnanansnsnesesescasasesseenens 6
8. Signature/Date/Address/Telephone NUMDET.............sssesesseeesesesesessssssssensseaseseeess 6
I Declaration under Penalty of Perjury ......cccccccceesesseeeeeeeeeeeseeseesteseeettestetteeneenenneeneen 6
J. Protection of Personal Identifying Information .........ccccseeseeseeeneteeteeteeteeteeteeteeneeneeny 6
K,  Paymientof Peesivecccccvsssncccsassssnensninsassnencoocenainsserseanenennpnansnaneenasnnenenenensesensiiia i aiane naan ?
L. Request for Waiver of Filing Costs ........:cessseeeseeeneeeerereneserenseresesnsaseeenensasenenenenny :
M. = Civil Cover Sheet........::ccccssccsesssscssssscssecsssssccssscsecesesessserseeeneensersessseeseeseensasennasneensonsess -
N. How to Notify the Party You are Suing: Use of a SUMMONS.........csesessessseseeeeeeenees 9
O. Filling Out a Summons: Helpful Hints ............cssseseseeeeeeneneesenenssssscsessssseeneneeees 10

Case 1:19-cv-Q00009-NCT-|LPA Document 2 Filed 01/04/19 Pane 6 of 25
Pro Se (Non Prisoner) Authorization Form to Receive Documents Electronically .. 15

P. Serving the Summons and Complaint: Service Of ProCess........sssseseseesersrsssrsteeesens 12
Q. —_ Return of Service oo... eeesssseessseseseseessesssssseseneeecessesesererereesesesenssenesscsasanssessenenerenes ees 3
BR. - Wative tof Servite ...c.cocsssscorareresnananncansnnecennnaasitiiliiihilcsaiaaah tains iuieat WaHeananaen saan dee anannenveins 14
S. Checklist for Proper Summons Process .........scsesesesersenenserssseserseensecsereesesaseneeeses 14
T.
U.

Frequently Asked Questions for Pro Se Filing.........:.ssscsssssesesererererseeesesetseesssseseesaseess 17

"Where rights secured by the Constitution are involved, there can be no
rule making or legislation which would abrogate them." Miranda vs.
Arizona, 384 US 436, 491.

"Since a sale of personal property is not required to be evidenced by any
written Instrument in order to be valid, it has been held in North Carolina
that there may be a transfer of title to an automobile without complying
with the registration statute which requires a transfer and delivery of a
certificate of title." N.C. Law Review Vol. 32, Page 545, Carolina Discount
Corp. v. Landis Motor Co., 190 N.C. 157.

"The following shall be exempt from the requirements
of Registration and the certificate of title: 1. Any such
vehicle driven or moved upon the highway in
conformance with the provisions of this Article relating
to manufacturers, dealers, or nonresidents." 2. Any
such vehicle which is driven or moved upon a highway
only for the purpose of crossing such highway from
one property to another.

"Driving is a privilege and the Right to Travel is a right
protected by the Constitution and laws of the United
States Federal Government."

“There can be no sanctions or penalty imposed upon one because his exercise of Constitutional
rights." Snerer vs. Cullen, 481 F. 946.

“Streets and Highways are established and maintained for the purpose of travel and
transportation by the public. Such travel may be for business or pleasure, it is not a mere
privilege, but a common and fundamental Right of which the public and the individual cannot be
rightfully deprived." Chicago Motor Coach vs. Chicago, 169 NE 22; Ligare vs. Chicago, 28 NE
934: Boon vs. Clark, 214 SSW 607; 25 Am.Jur. (ist) Highways Sect. 163.

Case 1:19-cv-O00009-NCT-|LPA Document 2 Filed 01/04/19 Page 7 of 25
Introduction

A. Who This Guide is Designed to Assist

This guide is intended to provide basic information to a person who wants to file a civil
case in the United States District Court for the Middle District (“the Middle District”) of
North Carolina without an attorney. This guide is not intended for prisoner litigation.

B. How This Guide May Help

A person who represents herself or himself in a lawsuit is often referred to as a pro se

party or pro se litigant. This guide provides procedural information on the initial basic
steps in a civil case and identifies more specific legal resources you can consult to assist in
your legal representation. In addition, the guide contains sample forms with notations and
blank forms you can use as appendixes.

C. Limitations on the Guide

This guide does not answer all your potential questions or cover all the procedures you
need to follow to file a case. This guide does not contain legal advice and does not
substitute for an attorney. Court staffcan only answer general questions about procedures
or refer you to our website (www.nemd.uscourts.gov). The website has links for the
Federal Rules of Civil Procedure, the Local Rules and other information so you can
conduct your own research and make your own decisions. Court staff is not allowed to fill
out any forms for you or to show you how to fill out a document. If you are required to
file copies of documents, they can make copies for you, but must charge the proscribed
page rate, which is currently $.50 per page. More importantly, the Clerk’s Office staff
cannot give legal advice.

1. Employees of the Clerk's Office can do the following
a) Provide basic instructions on how to execute a task (e.g., number of
copies, sample forms, etc.);
b) Provide information where Court’s policies can be found; and
Cc) Provide information that can be found on a case docket.

2. Employees of the Clerk’s Office cannot do any of the following

a) Make recommendations on legal actions or suggest ways to aid in
your case;

b) Advise or predict how a judge may decide an issue or case;

c) Explain the meaning of a judicial order or advise you how to
respond;

Case 1:19-cv-O00009-NCT-|LPA Document 2 Filed 01/04/19 Page 8 of 25
d) Interpret a law or rule(s);
e) Calculate deadlines; or
f) Perform legal research for you.

D. A Word of Caution

The legal rules and procedures in a federal case may be complex and difficult to
understand. It is strongly recommended that you seek the professional assistance of an
attorney to represent you in federal court. If you decide to represent yourself, you are
responsible for interpreting and adhering to the Federal Rules of Civil Procedure, Local
Rules and all applicable laws. The Court generally expects you to follow the rules and
laws even if you are not an attorney.

Self-representation carries certain responsibilities and risks. The Court urges you to
carefully review those risks and their potential consequences. Some of the risks involved
include but are not limited to:

Missing deadlines;

Failure to object or move;

Failing to present all evidence;

Failing to identify legal issues on both sides of case;
Presenting arguments in a convincing fashion; and
Failing to research all applicable rules and laws.

DAWN o

Remember, although you can represent yourself, you cannot represent another person or a
company.

Warning: Federal Rule of Civil Procedure 11 prohibits the filing of law suits that are
clearly frivolous or filed merely to harass someone. If, after reviewing your complaint,
the Court determines that you have filed a lawsuit for an improper or clearly unnecessary
purpose, it may impose sanctions against you, including ordering you to pay a fine to the
Court or pay the legal fees of the person or company you sue.

E. Resource Guide
1. Clerk's Office Address

Clerk of Court

U.S. District Court

324 W. Market Street
Greensboro, NC 27401-2544

2. Clerk's Office Website
www.ucnid.uscourts.gov

Case 1:19-cv-Q00009-NCT-|LPA Document 2 Filed 01/04/19 Page 9 of 25
3, Clerk’s Office Telephone Number
336.332.6000

4, Clerk’s Office Business Hours

Monday through Friday, 8:00 am through 5:00 pm

5. Legal Resource Materials

Below are articles on the internet that may be beneficial to you in determining
whether to pursue a lawsuit in state court or federal court, explaining how the
federal court system works and where to find the Federal Rules of Civil Procedure,
the Local Rules and the United States Code which govern lawsuits in Federal
Court.

e Cases in Federal and State Court
(http://www.uscourts.gov/educational-resources/get-
informed/federal-court-basics/cases-federal-state-courts.aspx)

e Inside the Federal Courts
(http://www. fic.gow/federal/courts.nsf)

e How Cases Move Through Federal Courts
(http://www. fjc.gov/federal/courts.nsf/autoframe? OpenForm&nav*
5menu4 & page/federal/courts.nst/page/5074A 7FC2DA 7043 E8525
68270078DCB | ?opendocument)

e Understanding the Federal Courts
(http:/Avww.uscourts.gov/educational-resources/get-
informed/tederal-court-basics/understanding-federal-courts.aspx)

e Federal Rules of Civil Procedure
(http:/Avww.uscourts.gov/uscourts/rules/civil-procedure. pdf)

 

 

 

(hitp:/Aww ,nemd.uscourts.gov/sites/default/files/CTV_LR.pdf)
e United States Code
(http:/Awww.law.cornell.edu/iscode/text)

 

F. Bringing Your Lawsuit: Initial Steps in a Civil Case

If you decide to bring a lawsuit, there are certain steps you must follow and certain criteria
you must meet. The filing party must have proper standing (legal interest to sue), the
court must have jurisdiction (authority to hear the matter), and time frames (deadlines) etc.
must be met. Be advised that persons who are involved in law suits must follow strict
guidelines and procedures or their cases may be dismissed. Here are the basic steps in
filing a civil action in federal court:

Complaint filed;

Civil Cover sheet filed;

Filing fee paid or waived by the Court; and
Summons issued and served.

3

ee Pe

Case 1:19-cv-N0009-NCT-LPA Document 2 Filed 01/04/19 Pane 10 of 25
Each of these steps is discussed below in detail. You must comply with the filing
requirements of each step. Generally, self-represented persons are held to the same
standards of professional responsibility as licensed attorneys. It is your responsibility to
become familiar with and comply with the Federal Rules of Civil Procedure and the Local
Rules of the U.S. District Court for the Middle District of North Carolina. These can be
viewed at www.nemd.uscourts.goy.

G. Filing a Complaint in Federal Court: The Basics

All suits in federal court begin with the filing of a complaint. The complaint explains the
reason for your lawsuit and what relief is desired. The Federal Rules of Civil Procedure,
in Rules 8, 10 and 11, and the Local Rules of the Middle District of North Carolina,
particularly Rule 7.1 provide specific guidance. The Local Rules are available on the
Court’s website. The Federal Rules of Civil Procedure are available on various public
websites, including the Court’s.

The district provides sample and blank forms with printed versions of this guide and on
our website. You are not required to use these forms but may find them helpful.

You are encouraged to type your documents, but if handwritten, they must be legible and
able to be scanned electronically.

Court staff will fill in a case number after you file your complaint. You should include
this case number on all subsequent documents you file.

You may file your documents by delivering or mailing them to the Clerk’s Office at the
address found in this packet. If you provide an additional copy and a self-addressed
stamped envelope with your mailed original and copy for the defendant, we will return a
file stamped copy to you for your records. You may also open a PACER (Public Access
to Court Electronic Records) account (www.pacer.gov) on your computer or use the
public terminal located in the Clerk’s Office to check on the status of your filings.

You may not file any documents by facsimile, e-mail or electronically without approval of
the Court. Once the Clerk’s Office receives your documents, they will be scanned and
entered into the case management and electronic filing system.

If you submit the necessary forms, a case will be opened by the Clerk’s Office on the
electronic case system. A case number and a judge will be assigned. Your case will be
sent to the assigned judge for review. Only after the assigned judge has reviewed the case,
determined that all the required forms have been submitted, and found the case to have a
legal and factual basis will the case be allowed to proceed and summons(es) be issued.

Case 1:19-cv-N0009-NCT-LPA Document 2 Filed 01/04/19 Pane 11 of 25
H. Sections in the Pro Se Civil Complaint Form
1. Case Caption

This is the heading of the case where you list the names of the party (your name)
filing the case (known as plaintiff), the names of all the persons or companies who
you are suing (defendant), and the title U.S. District Court for the Middle District
of North Carolina. It is important that you initially name all parties to the action,
adding parties later can be a complicated process.

2. jurisdiction

You must state why you are bringing this action in federal court and not another
court, such as a North Carolina state court. The Middle District must have
jurisdiction of over both the subject matter of the controversy and the person or
entities involved. A federal court is authorized to only hear disputes that fall into
the following categories:

a) Questions involving the United States Constitution;

b) Questions arising under federal law (as opposed to state law);

c) Disputes where the United States is a party; and

d) Disputes between residents of different states (known as diversity of
citizenship) where the amount in controversy is more than $75,000.

3. Parties

As the person who is initiating the suit, you must be listed as the plaintiff. You
must list both the names and addresses of all defendants in your case. You may
not use “et al” to describe additional defendants.

4. Previous Lawsuits

If you have filed a lawsuit in any federal or state court that deals with the same
facts that are involved in this action you should respond to the question at the
bottom of the form regarding any administrative action you may have taken.

5, Statement of Claim

You must clearly state the basis of and the facts of your claim against each of
defendant. Names, locations, dates and events should be described accurately and
briefly. You should explain to the Court what happened by specifically describing
the defendant’s actions. You must be specific about (i) the particulars of the event,
and (ii) each defendant’s misconduct. Where your complaint includes more than
one incident, you should clearly distinguish between them. You are not required to
cite other cases or to make legal arguments. Number and set forth each separate
claim in a separate paragraph.

Case 1:19-cv-N0009-NCT-LPA Document 2 Filed 01/04/19 Pane 12 of 25
6. Request for Relief

Describe for the Court the result or relief you seek from your lawsuit. The relief
must be related specifically to the injury or loss you have suffered.

ts jury Demand:
If you are requesting a jury trial, mark the appropriate box.
8. Signature /Date/Address/Telephone Number

The complaint must be signed with the original signature and dated by the
plaintiff, who must be the party actually filing the suit. Photocopies of signatures,
electronic signature (/s/), and signature stamps are not allowed by pro se parties.
You must also include your mailing address, e-mail address, and phone number.

I. Declaration under Penalty of Perjury

When you sign and file your complaint, you are making a declaration under law to the
Court that everything in your complaint is true. Frivolous lawsuits, lawsuits without
merit, or lawsuits containing false or misleading information may be dismissed or
sanctions may be imposed against you. Sanctions may include dismissing your case,
assessing fines, assessing attorney costs for the opposing party, or limiting your filing
privileges in federal court.

Warning: If you intentionally make false statements in a document you file with the
Clerk, you may be charged with criminal lying, or perjury, an offense with potentially
serious consequences.

J. Protection of Personal Identifying Information

Federal Rule of Civil Procedure 5.2 restricts the inclusion of certain personal information,
unless otherwise ordered by the Court. Filers often reference medical records,
employment history, EEOC documentation, and financial information in the documents
they submit. It is important that you carefully review these types of records to make sure
that the following personal data information has been excluded or redacted (i.e. blacked
out).

1. SOCIAL SECURITY NUMBERS AND TAXPAYER IDENTIFICATION
NUMBERS. If an individual’s social security number or taxpayer identification
number must be included in a document, only the last four digits of that number
shall be used. (Example: XX X-XX-9999).

2. NAMES OF MINOR CHILDREN. Reference to the name of a minor child should

only be made using the initials of the child. This includes using the minor’s name
in the case caption. (Example: John G. Smith should be stated as J.G.S.).

Case 1:19-cv-N0009-NCT-LPA Document 2 Filed 01/04/19 Pane 13 of 25
3. FINANCIAL ACCOUNT NUMBERS. If financial account numbers are relevant
in the complaint, only use the last four digits of an account numbers. (Example:
XXXXXXXX9999).

For more information on privacy protection for filings made with the court, please refer to
Rule 5.2 of the Federal Rules of Civil Procedure.

WARNING: It is your personal responsibility to exclude or redact all protected
personal information. Do not rely on the Clerk’s Office to do so.

K. Payment of Fees

Effective May 1, 2013, the cost for filing a federal lawsuit is $400.00. If paying by check
or money order, the payee should be the “Clerk, U.S. District Court.” Credit card
payments are only accepted in person at the Clerk’s Office in Greensboro, North Carolina.

L. Request for Waiver of Filing Costs

If you are unable to pay the filing fee, you may file an Application to Proceed without
Prepayment of Fees and Affidavit. This form is also referred to as an Application to
Proceed In Forma Pauperis or an IFP application. An Application for Leave to Proceed In
Forma Pauperis and Affidavit/Declaration in Support is available on the Court’s website.
Here is a link to the form: IFP Application

If you file an IFP application with your complaint, you will not be required to pay the
filing fee at that time. You will receive an order informing you of the Court’s decision on
your application. If your IFP is denied, the Court will provide you with a deadline to pay
your filing fee and you will be required to pay the filing fee in full before being allowed to
proceed with your lawsuit.

When completing this form, it is important that you answer all questions relating to your
income, assets and liabilities (i.e. bills). You must fill in all sections, including dollar
amounts. If you fail to provide complete and accurate information, your request may be
denied. If, during the course of the lawsuit, the Court discovers the Application was not
truthful, complete, or, if your financial position changes, the Court may withdraw the
permission to proceed IFP and require payment. The Clerk’s Office will not issue a
summons until the Court has screened the complaint under 28 U.S.C. §1915 (e)(2) and
ruled on the Application to proceed Jn Forma Pauperis.

M. Civil Cover Sheet
The plaintiff is required to file a Civil Cover Sheet (JS 044) with the complaint that

provides general, statistical information about your case. Below are the sections that will
need to be completed.

Case 1:19-cv-N0009-NCT-LPA Document 2 Filed 01/04/19 Pane 14 of 25
in44 Bey.

 

it}

CIVIL COVER SHEET

The J8 44 civil cover sheet and the information contained berein neither replace nor sanileueul the Gling and service of pleadings o7 other papers as required by law, except as

provided by local rules of cout. This fom, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the

purpose of initiating the civil decket sheet. OEE INSTRUCTIONS ON NEAT PAGE OF THIS FORM)
DEFENDANTS
Hnsert Person or Company you are sung and counly of reetlence |

 

I. (a) PLAINTIFFS Jonte Tomorreea Hampton-Bey, Cabbarus County
insert your name and county of residence

 

 

 

 

County of Residence of First Listed Defendant
JIN US. PLAINTIFF CASES ONLY? °

IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT GF LAND ESVOLVED

(b} County of Residence of First Listed Plaintiff
fENCEPT IN U.S, PLAISTIFF CASES)

 

 

NOTE:

{ce} Allomneys {Fine Name. dderess, and Telephone Number} Attomeys if Known)

 

 

         

IL. BASIS OF JURISDICTION pPhace an “x in Que Box Only IH. CITIZENSHIP OF PRINCIPAL PARTIES piace an “X° a2 One Box for Plouaty
ee (For Diversity Cazes Oud} and One Hox for Defemtanti
1 US. Goverment M3 Federal Question CTF DEF PTE DEF
Pirintiff ALS. Geverement Nora Party Citezen of This State Jt FF kcosparated oF Principal Pisce 34 34
of Business Ia This State
M2 US. Gavergment A Deroty Citizen of Another State Dt D2 Incorporated and Principal Place 23 24
Befenctint (indicate Crizenting: of Parties tn Pens HE af Business Ia Another State
Citizen or Subject of x M2 TFS Rereign Nation 7H 76
Foreign Country

 

 

 

Instructions

‘ok
.

Plaintiffs — Fill in your name as the plaintiff and the county where you reside.
Defendants — Fill out the names of the defendant(s) and county where they reside.
Basis of Jurisdiction — Mark the appropriate basis of jurisdiction that allows your
case to be filed in federal court.

ob

I boreiga b nates

  
 
  

  
 
   
 
  

        

   
      

    

 

 

 
 
 

 

 

 

   

 

 

 

  

 

 

 

FERIUREPEN!
1 EO Insutance PERSONAL INJURY RY = 157 624 Prag Related Saizace fF AE Appeal 28 U: SF 374 Fatse Cisims Act
7 120 Manne oF 338 Aiphone hay of Property 2P USC 881 PDF 422 Withdrawal TP E76 Qui Pom GEE Use
oF O36 Midler Act 2D S18 Airplane Prodkigt Product Liability 1 G00 Onher 28 US HT S729{ a3}
a} OO Negotiable Instrwveat Liability ad 367 Heals Care TF A005 State Reagportionment
27 LAG Recovery of Gverpaymient 7 426 Assonle, Label & Phaauacentical Be : OF abt Anteonst
& Enforcement of Judgment Staniter Personad Inpwy SF 820 Copyrights TF 480 Baaks and Banking
TD rd. Medicare Ast J 330 Federal Ennployers” Product Liabilny 3 $30 Patent TF 486 Commerce
17 182 Recovery ad Defanlied Eiabifisy 1 dS Ashewtas Perwinal TF 840 Trademark SF 460 Depostation
Student Loans TF 348 Matane lujury Prodigt oF 476 Racketeer Influenced and
(Excludes Veterans} DBMS Marine Proaluet Liabilny ‘ SES Corupt Chganization:
AI 183 Recovery of Overpayment Liability PERSONAL PROPERTY [7 For Labor Standards 3 S61 BEA Gao D £86 Consunce Credit
of Veteqea's Benefits ST 356 Motor Velnele SV 37 Osher Famed Ast SF 862 Black Lung (433) SF 406 Cable Sat TY
2M is Stockholders’ Suuts oY 458 Motor Vehicle SV a7} Tomb in Lenka 2A 726 Labor Management OD Ras DAVODNWW C4U5ig)} | TF 880 Seatisities Commodities’
7D 18h Gither Conimet Product Liability TW S80 Crthes Personat Relations TH S64 SSED Title NVE Exchange
5 IGS Conteser Product Liatiiity 177 460 Osher Pessonst Peoperry Damage 2] [46 Radhvay Labor Act oF 888 BSL DSi SF $00 Cither Mantory Actions
2 196 Feanshive Anjury a) ASS Propesty Damage 2] TSE Family and Medical oF 894 Apviculonal Acts
TI 262 Personal Ininey ~ Peodied Lisbiliee Leave Act SF $93 Environmental Matiers
Medical Malgr 1 286 Giier Labor Litigation 3 $95 Freesdous vf Infomation
5 i SONER PEVTIVIONS 17) 72) Excployes Retirement ee PRAL SU! Act
2) 216 Land Condemnation 3) 440 ther Civsd Rights Habeas Corpus: Income Security Act fF 896 Taxes 1S. Plsindi? TF S04 Arliqation
1D 229 Foreckeoans TF 441 Voting 1] 483 Alien Deraince or Defendants TF 809 Aduiinistestivs Procedure
U 220 Raut Lease & Bjectment = | 64d Employment 2) S56 Motions to Vacate Ach Review or Appeal of
7) ade Torts to Land 7) 44% Housing’ Sentence Agency Deeidon
2D 248 Tort Product Lishiliny Acconmodinone A) 536 General TF &Se Comstitutonality af
208 All Other Real Property iF 448 Amer, w-Dasabilities - | 2] £33 Death Penaby DMAHGRATION 222") Ssate Statines
Employ iient Ouhers T] Adz Nateralixaios Appheation
23 446 Amer. w Disabilities ~] 0 $49 Mandaues & Gir [5 455 Other bumigration
Oke } $40 Civil Righs Axttons
JD 448 Education J SSE Prison Condition
AV 460 Civ Detainee -
Conditions of
Confinement
V. ORIGIN |ittece an 207 in One Bor Onis
1 Original M2 Removed front ] 3) Remanded fram 24 Reinstatedor 5) § Transferred fom =) 6 Mulnidisnvict 218 Midtidiswict
Proceeding State Coma Appellate Comme Reopened Another District Litigation - Litigation -
fspectty) Transfer Divect File

 

Case 1:19-cv-N0009-NCT-LPA Document 2 Filed 01/04/19 Pane 15 of 25
Instructions

1. Nature of Suit — Although there may be more than one nature of suit category that
could describe your case, choose one nature of suit that best fits your case,

2. Origin — Select the origin of your case. A new case filed in this court is an
original proceeding. If the case is being removed from state court to federal court,
has been remanded, transferred or reinstated from another court, then chose the
appropriate box instead of original proceeding.

¥V. ORIGEN {Place an OX” in One Bor Only}

1 Oniginal f12 Removed from 3) Remanded trom S34 Reivstated or SS Transfened fiom «27 6 Mududdisuict 8 Malndisirict
Proceeding State Court Appellate Court Reopened Auother Districa Litigation - Luigation =
fspecifes Transter Direct File

 

Cite the U.S. Civil Stauite onder which you are Ming We aor cite jucisdiertonal statutes unless diversity:

18 U.S C. 241-242, Free exercise violations, Freedom of movement right fo Travel violations:

Buef description of canse:

Hidden expased recurring violations in regard to moot matters as detemnined by a federal court of competent jurisdiction,

 

VL CAUSE OF ACTION

 

 

 

VIT. REQUESTED IN ©] CHECK IF THIS IS A CLASS ACTION DEMAND $ 75.000.00 CHECK YES only if demanded in complaint:

  
         

 

 

 

    
 

 

 

 

 

COMPLAENT: UNDER RULE 23, F.RCWP. JURY DEMAND: Yes SV No

VIIL RELATED CASE(S) {1}. Other, (2). WALLACE W LXON, (3), In rez
5 tee Sees Instectionss: ___ Jon'ta Tomorresa Hampion-Bey, and (4). LOUISE es

IF ANY JUDGE FLANAGAN * DOCKET NUMBERS:
DATE SIGNATURE UF ATTORNEY OF RECORD ide

4 2 . 3 4 . 20 1 8 In Propda Persona: Jon'ta Tomorreea Hampion-Bey 7 7//°"*
PAD ARIE CSE ANY

Instructions

1. Cause of Action —Cite the statute under which you are bringing your case to
federal court and give a brief description of the cause.

2. Jury Demand —Mark Yes or No if you are requesting a jury trial.

3. Date and Signature — You must date and sign with your original signature

N. How to Notify the Party You are Suing: Use of a Summons

After filing your complaint, you must notify the defendant in your case of the action you
have filed against them by serving a notice of the lawsuit and a copy of the complaint you
filed. The document that provides that notice is called a summons (Form AO 440). A
summons form is available in this packet and on the Court’s web site. You must prepare a
separate summons for each named defendant in your case, plus two copies. Rule 4 of the
Federal Rules of Civil Procedure explains the steps and time limits for securing proper
service.

The summons is directed to the defendant and contains the name of the Court and the
parties and lists your name and address as the self-represented plaintiff. It also includes
the number of days within which the defendant must respond to your complaint and the
consequences if the defendant does not timely respond. Federal Rule of Civil Procedure
12 details the times for responsive pleadings to be filed.

After you complete the summons form from the Clerk’s Office and pay or receive

permission to have the filing fee waived, the Clerk’s Office will sign, stamp and issue the
summons for service on the defendant.

Case 1:19-cv-N0009-NCT-LPA Document 2 Filed 01/04/19 Pane 16 of 25
O. Filling Out a Summons: Helpful Hints

Illustrated below is an example of a completed summons (Form AQ 440). For each case
that is filed with our Court, the plaintiff is responsible for properly completing all

summons information. You must fill out one summons for each defendant you have listed
in your complaint.

1. Essential sections to fil out

a) Case Caption;

b) Case Number;

c) Defendant’s Name and Address;

d) Proof of Service (page two of summons form, Form AO 440).

2. Important Notes

a) Each defendant named in the complaint must receive a summons.

b) Please refer to FRCP4 for information on how to make service. There are
specific requirements for serving individuals, corporations and government
agencies, or contact an attorney for information on how to make service.

Note: Ifthe Defendant is a company that does business in this state, one of the
easiest ways to serve a business is through the use of its registered agent. The
registered agent is a person or company with a North Carolina address who is
authorized to accept service on behalf of the company. You can identify a
registered agent for a company by contacting the office of the North Carolina
Secretary of State and searching on-line at www.secretary.state.nc.us for business
filings or calling 919.807.2225. If you are suing the U.S. Government, Rule 4 of
the Federal Rules of Civil Procedure will include a list of the parties who you
should serve.

POLICE POWER

The confusion of the police power with the power of taxation usually arises in cases where the police power has
affixed a penalty to a certain act, or where it requires licenses to be obtained and a certain sum be paid for certain
occupations. The power of taxation since an attempt to levy a tax upon a Right would be open to Constitutional
objection.

(See "taxing power, " infra.)

Each law relating to the use of police power must ask three questions:

1. Is there threatened danger?

2. Does a regulation involve a Constitutional Right?

3. Is this regulation reasonable?

People vs. Smith, 108 Am.St.Rep. 715
10

Case 1:19-cv-N0009-NCT-LPA Document 2 Filed 01/04/19 Pane 17 of 25
SUMMONS — EXAMPLE FORM AO 440

 

AO 440 (Rev. 12/09) Summons in a Civil Action

 

UNITED STATES DISTRICT COURT

for the

     

YOUR NAME

 

Plaintiff - :
¥. Civil Action No, CLERK'S OFFICE ISSUES THIS

PERSON OR BUSINESS YOU ARE SUING

 

 

 

Nee Ne ee et et ee

 
     

 

Defendant

SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) a

 

A lawsuit has been filed against you.

 

Instructions: In the case caption section, you must enter out your name on the Plaintiff
line, the Defendant’s name(s) on the Defendant line, the location where you are filing the
case; in this instance, the Middle District of North Carolina. The Clerk’s Office will
assign a case number to your lawsuit.

for the

 

 

 

 

Plaintiff )
M )  CivilActionNo®
= )
)
Defendant )

   

 

 

A lawsuit has been filed agaiiistyorr

 

UNITED STATES DISTRICT COURT

 

 

11

Case 1:19-cv-N0009-NCT-LPA Document 2 Filed 01/04/19 Pane 18 of 25
Instructions: In the circled section above, you must enter the name and address of the
defendant you are serving with this summons.

 

 

SUMMONS IN A CIVIL ACTION

To: (Defendant's name and addvess). a _ ee oS

    

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency. or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you ust serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion oust be served.on the plaintiff or plaintiff's ettomey,

whose name and address are:

 

   

 

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

 

Instructions: In the section highlighted above, you will enter your name and address
showing where the defendant’s answer or a motion under Rule 12 is to be served on you
as the plaintiff. It also notifies the defendant of the response requirement, the timeframe
and consequences for failure to respond.

P. Serving the Summons and Complaint: Service of Process

The plaintiff is responsible for ensuring that the summons and complaint are served on the
defendant within 90 days of the filing of the complaint. This is called Service of
Process. Detailed instruction on how to actually serve, or deliver the summons, can be
found in Rule 4 of the Federal Rule of Civil Procedure. You should carefully review the
rule to make sure that you are familiar with those requirements.

1, Ifyou have paid your filing fee you must serve the defendant

A deputy clerk will sign, stamp and issue an original summons and one copy for
each defendant. The original summons will be returned to you for service along
with a copy of the complaint. You are responsible for making additional copies of
the summons and complaint for service. You must serve the summons and a copy
of the complaint on the defendants. It is your responsibility to serve each
defendant properly. Improper service may result in the dismissal of your case.

You may not serve the summons yourself. The service of process requirement can
be satisfied in a number of ways. Please consult Rule 4 of the Federal Rule of Civil
Procedure for instructions: You may arrange on your own to have the U.S. Marshal

12

Case 1:19-cv-N0009-NCT-LPA Document 2 Filed 01/04/19 Pane 19 of 25

 
Service serve the defendant on your behalf. The Marshal Service will charge you a
fee to do so. Contact the U.S. Marshal Service for additional information at
336.332.8700.

2. if the court grants your IFP application, you must prepare the
SUnTMOnS

The Court will enter an order directing you to fill out and submit proper forms for
each defendant to the Clerk. You are responsible to provide complete and accurate
information and the required number of copies. A deputy clerk will issue the
summons that you prepared and submitted. The Court usually will direct the U.S.
Marshal to serve the summons and complaint on the defendant.

Q. Return of Service
1. Proof of Service

The person who actually serves the summons and complaint on the defendant
must file a document with the Court entitled “Proof of Service”. This can be
found on page two of the summons form (Form AO 440). The Proof of Service is
a statement, made under oath, explaining when and how service on the defendant
was made. In the alternative, if service was not made, an explanation as to why it
was not served must be provided.

AO 440 (Rev. 06/12} Summons in a Civil Action (Page 2)

Civil Action No. €[nsert case number here >

PROOF OF SERVICE
(This section should not be filed with the court uniess required by Fed. R. Civ, P. 4 (0)

   
   

This summons for (name of individual and title, if any) tes instruction a) below’s

 

was received by me on date).

 

See instruction b) below > _
LD itertaesctitnnene tee
ie OM (date) epee eee + OL

 

o nul i psienely served the summons on the es sana at glace)

 

 

 

a1 left the summons at the individual’s residence or usual place of abode with (name)

   
 

ee instruction ¢) below | . a person of suitable age and discretion eh pesdbe Mee,

 

ae and mailed a copy to the individual's last known address; or

   

oe YT served the summons On (name of individual) See instruction 'd) below, 5  . who is

Ceslgitatse bys law to accept service of of process on behalf of frame of organization)

  

on ni

        

©} Tretumed the summons unexecuted because (“See instruetion e) below. 5

 

“ Other Gpecifi

13

Case 1:19-cv-N0009-NCT-LPA Document 2 Filed 01/04/19 Pane 20 of 25
Instructions for filing out Proof of Service

a) Insert the name of the defendant and the date you, the plaintiff,
received the summons from the court;

b) Insert the defendant’s address and the date the complaint and
summons were delivered; or ;

c) Insert name of person that received the complaint and summons
and the date; or

d) Insert the name of person who received the complaint and summons
and the name of the company you are suing and the date; or

e) Insert the reason the complaint and summons were not delivered
to the defendant;

f) List any other important information, such as how many times
service was attempted on the defendant.

2. Affidavit of Service
The person who services the summons on a defendant may prefer to prepare and

file an affidavit instead of filling out the proof of service on the second page of the
Form AO 440. The affidavit must include:

a) Name of defendant, and date the person serving the summons
received the summons;

b) Address where the summons was personally served;

c) Name of person summons was left with and date mailed to
individuals’ last known address;

d) Name of registered agent and company’s name;

e) Reason summons was returned unexecuted;

f) Any other pertinent information, such as how many times service
was attempted;

g) Fee information as to how much it cost to serve the Defendant.

R. Waiver of Service

As an alternative to serving the defendant, you can request the defendant to accept service
under Rule 4(d) of the Federal Rules of Civil Procedure by sending a copy of the
complaint, a Notice of Lawsuit (Form AO 398), Request to Waive Service of a Summons
(Form AO 399), and a Waiver of Service of Summons to each defendant. Both the Notice
and Waiver forms can be found on the court’s website. The United States and some other
parties cannot waive service. Please consult Rule 4(d) of the Federal Rules of Civil
Procedure for the complete list of requirements regarding waiver of service.

S. Checklist for Proper Summons Process

Listed below are questions to assist filers in reviewing some elements of the summons
process. These questions and answers address the most common errors. This is not a

14

Case 1:19-cv-N0009-NCT-LPA Document 2 Filed 01/04/19 Pane 21 of 25
complete list of requirements. You should consult legal reference materials or an attorney for
advice.

1. Before a summons has been issued

a) Have you prepared a separate summons for each defendant?

b) Have you checked the addresses to make sure they are correct?
Note: if you don’t have the correct address, the summons may not be able
to be served and your case will not proceed.

c) Have you listed the name and address of the person serving the summons?

d) If you are suing a company, have you checked with the North Carolina
Secretary of State’s Office for the name and address of the company’s
registered agent?

e) Has the summons you are sending been issued by the Clerk’s Office?
(i.e. was it stamped with court seal, signed by a Deputy Clerk and returned
to you or the designated process server, to be served?)

f) If you are suing the U.S. Government or an agency, have you prepared
three duplicate originals of the summons and the complaint?

2, After a summons has been issued

a) Has the Proof of Service or Affidavit of Service been accurately and
completely filled out and returned by the person who made service?
b) Have you used a permissible form of service?
(see FRCP 4)
c) Has service been perfected within required deadlines?
See Rule 4(m) of the Federal Rules of Civil Procedure.

T. Pro Se (Non Prisoner) Authorization Form to Receive Documents
Electronically
(Found on the next page).

See, Book No. 12553, Page No.
0252 THRU 0268, Instrument No.
16169 of the state of North
Carolina Republic Register of
Deeds Office. Certification
Statement of Legal Document
attached as Exhibit A

15

Case 1:19-cv-N0009-NCT-LPA Document 2 Filed 01/04/19 Pane 22 of 25
U. Frequently Asked Questions for Pro Se Filing

dy What is the cost of filing a civil case?

The fee for filing a complaint and opening a civil case is $400.00. This may be paid by
cash, check, or money order. If you pay by credit card, you must do so in person.

2. What if I can’t afford to pay due to my financial status?

You may file a motion and the court may enter an order allowing you to proceed without
payment of the filing fee. The specific order will instruct you on how to proceed. If you
are unable to pay the filing fee, you may apply for permission to precede In Forma
Pauperis. Information on filing In Forma Pauperis is located in this packet. Completed
applications are filed and reviewed by the Magistrate Judge. Waiver of the filing fee by
the Court does not automatically waive all other costs associated with pursuing your case
(i.e. document copies, etc.).

a Do I need to file a Civil Cover Sheet?
Yes, one copy must be signed, dated, and then filed.
4. How many copies of the complaint do I need to file?
You must file an original for the court, one for each defendant and a copy for your file.
If you would like a copy of your filed stamp complaint returned to you, you must include
a self-addressed stamped envelope with your mailing.
5. How many copies of the each summons do I need to file?
You must file three copies for each defendant: one for the court, one to serve with the
complaint and a copy for your records. Generally, if you are suing the United States
Government, you must serve an original summons and a copy of the complaint on three
separate parties:

a) the head of the federal agency you are suing

b) the United States Attorney for the district

c) the United States Attorney General in Washington, D.C

6. How long does the defendant have to respond?

The time to respond runs from the date of service, not the date the complaint was filed or
the summons was issued

7. How do you obtain information about the status or progress of your case?
a) The Clerk’s Office maintains an automated record or case docket for
17

Case 1:19-cv-N0009-NCT-LPA Document 2 Filed 01/04/19 Pane 23 of 25
every case. This docket is a chronological summary of all significant events in the
history of the case. For example, each time you file a pleading or appear for a
hearing, an entry summarizing the event is added to the case docket.

You may review the docket on the public access terminal located in the Clerk’s
office, or if you have a personal computer with access to the internet you can
review your case docket using a program called PACER (Public Access to Court
Electronic Records) at www.pacer.goy. Use of the public access terminal is free
and our printing fee is $.10 per page. PACER

charges a fee for research and a separate fee for printing. Paper copies of any
documents can also be ordered by mail when accompanied by the copy fee
payment.

b) Clerk’s staff is prohibited from providing legal advice as they are not
attorneys. Court staff cannot interpret or advise you on a Judge’s decision, on
the length of time it will take for an order to be entered on an outstanding
motion, or when your case will be resolved.

8. Is it possible for you to speak directly to a judge about your case?

As a party in a case, you are prohibited from all private or ex parte communication with
the judge. Ex parte communication occurs when one of the parties to a lawsuit
exchanges information with the assigned judge (1) without the opposing party being
present or (2) without the knowledge and consent of the opposing party. With few
exceptions, because of this prohibition, a judge will decline to speak or otherwise
communicate with any party to a case.

a, If you plan to represent yourself, where can you go to review this
Court’s Rules of Procedure and applicable Federal Laws?

a) As a pro se party, you should be familiar with the appropriate sets of
federal rules of procedure. These rules set forth the general procedural
requirements for processing cases in all federal courts. As a pro se litigant ina
civil case, you should be familiar with the Federal Rules of Civil Procedure, and
the Federal Rules of Evidence. Federal laws are located in

the United States Code with is abbreviated as “U.S.C.”(See on Page 3 of this Guide
for website addresses and hyperlinks to those addresses).

b) As a pro se party, you should also be familiar with the Local Rules of
Civil Procedure for the Middle District of North Carolina, also listed on Page 3.

c) Our website, www.ncemd.uscourts.gov, has links to the Local Rules of
Civil Procedure for the Middle District as well as to the Federal Rules of Civil
Procedure. If you do not have access to a personal computer you can go to any
local library, law library or come to the Clerk’s Office and use the public
terminals.

10. What documents do I need to file initially?

18

Case 1:19-cv-N0009-NCT-LPA Document 2 Filed 01/04/19 Pane 24 of 25
a) An original of the complaint, and copies for each defendant, the
Court, and a copy for your file.

b) The $400.00 filing fee or the Application to Proceed in Forma
Pauperis form;

c) Three copies of each summons: one for the court, one to serve with the
complaint and one for your record.

d) A civil cover sheet.
11. What court fees and costs are you required to pay?

The fee for filing a complaint and opening a civil case is $400.00. This may be
paid by cash, check, or money order. If you pay by credit card, you must do so in
person. A list of other fees charged by the court for various services and

materials are located on our website: http://Awww.ncmd.uscourts.gov/?g=court-
fees.

12. How do you submit other documents to the Court?

a) Filing and serving the complaint is the first step in a lawsuit. After your
case has been opened, if you want the Court to take a specific action you must file
a document referred as a motion or pleading. All motions or pleadings must be in
writing and comply with the Federal Rules of Civil Procedure and Local Rules.
Most motions must be accompanied by a written memorandum supporting the
motion. In addition, an affidavit or declaration may be required.

b) The Court requires pro se parties to submit or file an original of each
pleading with the Clerk of Court. Clerk’s staff will file stamp, scan the document,
and electronically file the document on the court’s electronic case docket. Pro se
parties may file pleadings with the court in person or by mail. You should submit
the original, one copy for the Court and a copy for each defendant in the case.

When you file a document you also must mail a copy of the pleading to the
defendant or defendant’s attorney who has made an appearance. For each pleading
you must file a Certificate of Service.

19

Case 1:19-cv-N0009-NCT-LPA Document 2 Filed 01/04/19 Pane 25 of 25
